Case 1:20-cv-24342-RNS Document 10-2 Entered on FLSD Docket 11/20/2020 Page 1 of 1




                                    STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


   PAYRANGE INC.,

                   Plaintiff,                               CASE NO.: 1:20-cv-24342-RNS

            v.

   KIOSOFT TECHNOLOGIES, LLC and
   TECHTREX, INC.,

                   Defendants.


              ORDER GRANTING MOTION FOR JAMES C. YOON TO APPEAR
              PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

            THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for
   James C. Yoon, Consent to Designation, and Request to Electronically Receive Notices of
   Electronic Filing, pursuant to the Rules Governing the Admission, Practice, Peer Review, and
   Discipline of Attorneys in the United States District Court for the Southern District of Florida and
   Section 2B of the CM/ECF Administrative Procedures. This Court having considered the motion
   and all other relevant factors, it is hereby
            ORDERED AND ADJUDGED that:
            The Motion is GRANTED. James C. Yoon may appear and participate in this action on
   behalf of Plaintiff, PayRange Inc. The Clerk shall provide electronic notification of all electronic
   filings to James C. Yoon at jyoon@wsgr.com.
            DONE AND ORDERED in Chambers at                                              , Florida, this
   day of                                         .



                                                             ROBERT N. SCOLA, JR.
                                                             United States District Judge

   Copies furnished to: All Counsel of Record
